                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON

FARRELL G. KELLY,

            Plaintiffs,

v.                                Civil Action No. 2:18-cv-01074

WEST VIRGINIA REGIONAL JAIL
AND CORRECTIONAL FACILITY
AUTHORITY; CORRECTIONAL
OFFICERS BARRETT; GRAHAM;
DILLARD; WOOD; MILLER;
CHANNELL; AND JOHN/JANE DOE,

            Defendants.

                    MEMORANDUM OPINION AND ORDER



            Pending is defendant West Virginia Regional Jail

Correctional Facility Authority’s (“WVRJCFA”) motion to dismiss,

filed August 21, 2018.


                            I. Background



            This is an excessive force case originally brought by

the plaintiff, Farrell G. Kelly (“Kelly”), in the Circuit Court

of Kanawha County, West Virginia.    Kelly filed his amended

complaint on April 20, 2018 and the defendants removed on June

22, 2018.


            Kelly was a pre-trial detainee at Tygart Valley

Regional Jail, located in Bellington, West Virginia, when he
claims the defendant correctional officers used excessive force

against him.   Amended Compl. ¶ 1.   The plaintiff was acquitted

by a jury of the offense for which he was being detained on or

around March 31, 2016 and released thereafter.       Id.


         On or around March 24, 2016, Kelly claims the

defendants told him to “cuff up,” and asserts that he complied

with the order.   Id. ¶ 13.   Once handcuffed, the defendants

allegedly “entered [Kelly’s] cell” and “used excessive force”

against him “by, among other things, slamming [him] into the

ground and hitting and kicking” him.     Id. ¶ 14.    According to

the plaintiff, he was “kicked in the face with such force that

he chipped/damaged his front teeth” and “suffered bruising,

abrasions, and injury to his back.”    Id.   The plaintiff claims

to have posed no “threat to the defendants” during the course of

the alleged events.   Id. at ¶ 15.


         Kelly asserts that the defendants’ conduct violated

West Virginia C.S.R. 95-1-15.9, which imposes a duty upon

employees to protect inmates from harm and to comply with the

use of force policy adopted by WVRJCFA.      Id. ¶ 15.     In addition,

the plaintiff claims the conduct alleged violated his Fourteenth

Amendment right to be free from excessive force.      As a result,

Kelly filed this five-count action consisting of Counts I, II,

IV, V, and VI (there is no Count III).    The five counts charge

                                 2
as follows: Count I, assault and battery; Count II, intentional

infliction of emotional distress/outrageous conduct; Count IV,

violation of 42 U.S.C. § 1983; Count V reckless/gross negligence

in supervision/training/hiring; and Count VI, vicarious

liability.   Plaintiff asserts Count IV solely against the

individual correctional officers and Count V solely against

WVRJCFA.   Counts I and II are asserted against WVRJCFA as well

as the officers and Count VI is a vicarious liability claim

against only WVRJCFA.     WVRJCFA seeks dismissal of those claims

made against it.


                          II. Legal Standard



           Federal Rule of Civil Procedure 8(a)(2) requires that

a pleader provide “a short and plain statement of the claim

showing . . . entitle[ment] to relief.”     Fed. R. Civ. P.

8(a)(2); Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007).     Rule

12(b)(6) correspondingly permits a defendant to challenge a

complaint when it “fail[s] to state a claim upon which relief

can be granted . . . .”    Fed. R. Civ. P. 12(b)(6).


           The required “short and plain statement” must provide

“‘fair notice of what the . . . claim is and the grounds upon

which it rests.’”   Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

545 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957),


                                  3
overruled on other grounds, Twombly, 550 U.S. at 563); see also

Anderson v. Sara Lee Corp., 508 F.3d 181, 188 (4th Cir. 2007).

In order to survive a motion to dismiss, “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’”    Ashcroft v.

Iqbal, 129 S. Ct. 1937, 1949 (2009) (quoting Twombly, 550 U.S.

at 570); see also Monroe v. City of Charlottesville, 579 F.3d

380, 386 (4th Cir. 2009).


         Application of the Rule 12(b)(6) standard requires

that the court “‘accept as true all of the factual allegations

contained in the complaint . . . .’”     Erickson, 127 S. Ct. at

2200 (quoting Twombly, 127 S. Ct. at 1965); see also South

Carolina Dept. Of Health And Environmental Control v. Commerce

and Industry Ins. Co., 372 F.3d 245, 255 (4th Cir. 2004)

(quoting Franks v. Ross, 313 F.3d 184, 192 (4th Cir. 2002)).

The court must also “draw[] all reasonable . . . inferences from

th[e] facts in the plaintiff's favor . . . .”    Edwards v. City

of Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999).


                            III. Discussion



         First, WVRJCFA seeks dismissal of Counts I, II, and VI

against it, all based upon a theory of respondeat superior or

vicarious liability.   Second, it claims that Count V, reckless


                                  4
or gross negligence in supervision, training, and hiring, fails

to state a claim upon which relief can be granted and likewise

should be dismissed.


           Relying on the West Virginia Supreme Court of Appeals’

decision in West Virginia Regional Jail and Correctional

Authority v. A.B., 766 S.E.2d 751 (W. Va. 2014), WVRJCFA claims

it is entitled to qualified immunity and thus cannot be held

vicariously liable for the actions of the defendant correctional

officers because the alleged conduct fell outside the scope of

employment.


           An officer who is “acting within the scope of his

authority and is not covered by the provisions of W. Va. Code,

29–12A–1 et seq. is entitled to qualified immunity from personal

liability for official acts if the involved conduct did not

violate clearly established laws of which a reasonable official

would have known.”   A.B., 766 S.E.2d at 762 (quoting Syl., in

part, State v. Chase Securities, 188 W. Va. 356 S.E.2d 591

(1992)).   Qualified immunity “may extend to protect the State

against suit in contexts other than legislative, judicial, or

executive policy-making settings” where an “officer

intentionally inflicts an injury or acts completely outside his

authority.”   Parkulo v. W. Virginia Bd. of Prob. & Parole, 483

S.E.2d 507, 522-23 (1996).

                                 5
         In A.B., the court held that where an “employee's

conduct which properly gives rise to a cause of action is found

to be within the scope of his authority or employment,” the

State is not entitled to qualified immunity and may “therefore

be liable under the principles of respondeat superior.”       Id. at

765 (italics in original).   Therefore, no immunity exists where

“State actors violate clearly established rights while acting

within the scope of their authority and/or employment.”       Id.   On

the other hand, when an employee's actions are determined to be

“outside of the scope of his duties, authority, and/or

employment, the State and/or its agencies are immune from

vicarious liability.”   Id. at 767.


         The court further clarified that generally, the

question of whether an officer was acting within the scope of

employment would be one of fact for a jury, but that where the

facts are not disputed and a factfinder could not reasonably

determine that an act was committed within the scope of

employment, a court is not precluded from making this finding as

a matter of law.   Id. at 768.   According to the West Virginia

Supreme Court of Appeals, a court should look to the purpose of

the act to make this determination.    Id.   If the act was

directed by the employer, or “an ordinary and natural incident

or result of” the directed act, then it should be considered to


                                 6
have been within the scope of employment.     Id. (emphasis in

original; internal quotations omitted).


            An employee’s conduct is within the scope of

employment if it is: “(1) of the kind he is employed to perform;

2) occurs within the authorized time and space limits; 3) it is

actuated, at least in part, by a purpose to serve the master,

and; 4) if force is used, the use of force is not unexpectable

by the master.”   Id. at 769 (emphasis in original; footnote

omitted).   However, conduct does not fall “within the scope of

employment if it is different in kind from that authorized, far

beyond the authorized time or space limits, or too little

actuated by a purpose to serve the master.”     Id. (emphasis added

in original; internal quotation marks omitted).


            Applying the principles from A.B., this court

addressed whether the defendant correctional officers in Sanders

v. Jones, 2016 WL 3512247, at *4 (S.D. W. Va. 2016), were acting

within the scope of their employment when they removed plaintiff

“from his pod, escorted him to the recreation yard and began

striking [him] in the face, stomach and other parts of his body

as well as slamming Plaintiff’s head against the ground causing

Plaintiff to lose consciousness.”     Additionally, “one of the

individual Defendants informed Plaintiff that if he reported the




                                  7
abuses, the next beating was going to be ten (10) times worse.”

Id.


            The court held the allegations “plainly demonstrate

activities that a reasonably prudent person would know violate

clearly established laws and constitutional rights, and are

malicious and oppressive.”    Id.       Further, that “no reasonable

factfinder could conclude that the unjustified, purposefully,

and malicious attack . . . could even remotely serve the purpose

of the WVRJCFA.”    Id.   Thus, the court concluded that the

officers were not acting within the scope of their employment

when the alleged acts occurred and, as a result, WVRJCFA was

shielded from liability pursuant to its state immunity.


            Similarly here, the plaintiff alleges that the

defendant correctional officers forcibly pushed him to the

ground while handcuffed, and hit him and kicked him in the face

and back.   As a result, he claims to have damaged his teeth and

suffered severe bruising and abrasions to his back.         All the

while, Kelly was apparently complaint and posed no threat to the

correctional officers.    Assuming the truth of these allegations,

they clearly demonstrate acts that a reasonably prudent person

would know violate clearly established constitutional rights,

and are malicious and oppressive.        Accordingly, the court finds

that no reasonable factfinder could conclude that the purposeful

                                    8
and malicious attacks alleged in the plaintiff’s complaint could

serve the purpose of WVRJCFA.    Therefore, defendant WVRJCFA is

entitled to immunity on Counts I, II, and VI.


          Turning to the second issue, whether plaintiff’s

reckless/gross negligence in training, supervision, and hiring

claims should be dismissed, the court finds they should not.      In

A.B., the court explained that, in the absence of a named “bad

actor,” claims of negligent hiring, supervision, and the like,

are also based upon a theory of vicarious liability.     A.B., 766

S.E.2d at 772.    These claims are “derive[d] from the alleged

negligence of some public officer(s) or employee(s) responsible

for the training, supervision, and retention” of the officers.

Id.   Such broad categories of duties “easily fall within the

category of ‘discretionary’ governmental functions.”     Id. at 773

(citations omitted).     But immunity is not “automatic” simply

because they are discretionary functions; if a plaintiff “can

nonetheless demonstrate that WVRJCFA violated a ‘clearly

established’ right or law with respect to its training,

supervision, or retention of [an officer], the WVRJCFA is not

entitled to immunity.”    Id. at 774; see also Sanders, 2016 WL

3512247, at *4.   The court specifically identified C.S.R. § 95–

1–1 et seq. as a state regulation which “govern[s] certain

aspects of the training, supervision, and retention of jail


                                  9
employees as set forth in the ‘West Virginia Minimum Standards

for Construction, Operation, and Maintenance of Jails’” and

noted that, because A.B. failed to identify a single regulation,

such as the one cited above, her negligent training,

supervision, or retention claim failed.   Id. at 774.


          In his complaint, Kelly claims that WVRJCFA violated

C.S.R. 95-1-15.9, which sets forth the following:

    Inmates shall be protected from personal abuse,
    corporal punishment, personal injury, disease,
    property damage and harassment. In instances where
    physical force or disciplinary detention is required,
    only the least restrictive means necessary to secure
    order or control shall be used. Administrative
    segregation shall be used to protect inmates from
    themselves or other inmates.

Amended Compl. ¶ 15.   Kelly contends this rule was violated when

WVRJCFA “failed to properly train, supervise, and screen

defendants prior to hiring them and placing them in contact with

inmates” and “allowed the individual defendants to have contact

with plaintiff and all other inmates without the requisite

psychological testing and training on the proper use of force.”

Amended Compl. ¶ 32.   He further claims that “[p]olicy [i.e.,

C.S.R. 95-1-15.9] required that these individuals be removed

from contact with inmates until a thorough investigation was

completed,” but that defendant WVRJCFA “failed to follow” this

policy.   Id. ¶ 33.




                                10
         Inasmuch as the plaintiff contends that WVRJCFA

violated a clearly established law with respect to training and

supervision, C.S.R. 95-1-15.9, and that WVRJCFA failed to comply

with the requirements therein, resulting in injury to him, the

plaintiff’s allegations under Count V are sufficient to state a

claim for relief.   Thus, the defendant’s motion to dismiss as to

Count V must be denied.


                          III. Conclusion



         For the reasons stated herein, it is ORDERED that:


1. The defendant West Virginia Regional Jail Correctional

Facility Authority’s motion be, and hereby is, granted as to

Counts I, II, and VI and denied as to Count V.


2. Counts I and II be, and hereby are, dismissed as to the West

Virginia Regional Jail Correctional Facility Authority.


3. Count VI be, and hereby is, dismissed.


         The clerk is directed to transmit copies of this order

to all counsel of record, the plaintiff, and to any

unrepresented parties.


                                 ENTER: March 29, 2019




                                11
